Citation Nr: 1444560	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  13-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her therapist


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to May 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the proceeding is of record.   

The record before the Board consists of electronic records in systems known as the Veterans Benefits Management System (VBMS) and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


FINDING OF FACT

Throughout the period of the claim, the Veteran's bipolar disorder has resulted in occupational and social impairment that more nearly approximates total than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for bipolar disorder have been met throughout the period of the claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of her claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

Psychiatric disability is rated at 50 percent when it results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (such as retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
  
Psychiatric disability is rated at 70 percent when it results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Psychiatric disability is rated at 100 percent when it results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV)).

According to DSM-IV, a GAF score of 11-20 reflects some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death), or occasional failures to maintain minimal personal hygiene, or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 21-30 reflects behavior that is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment, or the inability to function in almost all areas.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), and reflects no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Factual Background

The Veteran is currently assigned a 50 percent evaluation for bipolar disorder.  She now seeks a 100 percent disability rating.

VA treatment records from February 2007 to October 2013 reveal that the Veteran was hospitalized multiple times for symptoms related to bipolar disorder, to include depression and attempted suicide.  She consistently experienced intrusive thoughts, depression, anxiety, delusions, auditory hallucinations, and low energy.  She occasionally had suicidal and homicidal ideation.  Her GAF scores ranged from 18 to 75 but were predominantly under 50.  However, she generally had a good relationship with her parents and had a few friends. 

The Veteran's longtime psychiatrist and psychotherapist opined in July 2012 and December 2013 that her symptoms caused total occupational and social impairment.  They noted that the Veteran had a history of hypomanic episodes with symptoms of insomnia, racing thoughts, distractibility, increased involvement in goal-directed activity, and excessive involvement in potentially damaging pleasurable activities.  She also regularly experienced major depressive episodes consisting of depressed mood, decreased interest in daily activities, hypersomnia and decreased energy, slowed movements, feelings of self-hatred and guilt, inability to concentrate, and suicidal thinking.  When her symptoms were severe, she became delusional and disorganized to the point of being unable to function.  She thought people could read her negative thoughts and that her negativity transferred to others.    

The mental health care providers explained that these symptoms had caused complete impairment in her ability to function effectively in her social, familial, and vocational relationships.  She had become so paranoid about transmitting negative thoughts to people that she had withdrawn from many of her friends.  She struggled with maintaining romantic relationships for an extended period of time.  Her academic performance suffered due to depression, lack of motivation, difficulties concentrating and retaining information, and extended hospital stays.  At one point, she even had to withdraw from college.  Additionally, her delusions led her to behave inappropriately and in a paranoid fashion at work, causing her to be fired from most of the jobs she had held in the past few years. 

In her December 2013 Form 9, the Veteran stated that her bipolar disorder prevented her from functioning properly in her job, at school, and in all of her close relationships.  

The Veteran testified at the May 2014 hearing that when she became psychotic, she stopped believing anything was real.  She got nervous when communicating with others because she felt they did not like her.  She currently worked one day a week at a movie theater.  When a movie entitled "The Devil Inside" was playing, it caused her to believe she was the devil and that she had to fight between good and evil.  She thought people could hear her thoughts.

The Veteran's therapist also attended the hearing because he felt so strongly that the Veteran had total functional impairment.  He noted that although she could function at a reasonable level at times, she often had delusions and believed that she was deeply bad and that her badness could be picked up by other people.  She often felt as though she had done something wrong, which had led to at least five suicide attempts.  She had a history of marijuana and other drug use.  

Analysis

The Board finds that throughout the period of the claim, the Veteran's bipolar disorder has resulted in occupational and social impairment that more nearly approximates total than deficiencies in most areas.  Her psychiatrist and psychotherapist, who have treated the Veteran for several years, twice opined that her symptoms had caused complete impairment in her ability to function effectively in her social, familial, and vocational relationships.  They indicated that she had repeated hypomanic and major depressive episodes that resulted in symptoms such as insomnia, racing thoughts, distractibility, depression, decreased interest in daily activities, inability to concentrate, and suicidal thinking.  She sometimes became delusional and disorganized to the point of being unable to function.  She had been hospitalized several times for depression and attempted suicide.  Additionally, her GAF scores were typically below 50, indicating severe symptomatology, and even dropped as low as 18, indicating a danger of hurting herself or others and gross impairment in communication.  

The Veteran's bipolar disorder also made it difficult for her to maintain a job and to succeed academically.  Her delusions led her to behave inappropriately and in a paranoid fashion at work, causing her to be fired from most of the jobs she had held in the past few years.  She still had delusions at her current job at a movie theater, at one point believing she was the devil and that she had to fight between good and evil.  She also thought patrons were able to hear her thoughts.  Furthermore, while she currently attended college, her performance suffered because of her depression, lack of motivation, difficulties concentrating and retaining information, and extended hospital stays.  

Finally, although the Veteran had a good relationship with her parents and had a few friends, she generally felt that others did not like her and that she transferred negativity to them through her thoughts.  In December 2013, her mental health care providers indicated that she had become so paranoid about transmitting negative thoughts to people that she had withdrawn from many of her friends.  

Accordingly, the Board is satisfied that a 100 percent rating is warranted for the Veteran's bipolar disorder throughout the period of the claim.


ORDER

A disability rating of 100 percent for bipolar disorder is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.

____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


